Concurring and Dissenting Opinion by
Senior Judge Kalisi-i :
The petitioner, Richard Turzai, has appealed from an adjudication of the State Civil Service Commission (Commission) affirming the decision of the Pennsylvania Liquor Control Board (PLCB) which removed *381Mm from Ms position as an enforcement officer. In a notice sent to him, he was charged with disclosing confidential information and revealing complaints to ■unauthorized persons. The notice contained the name of the cafe where the disclosures took place, the approximate time and the citations to relevant portions of the manual containing the violations.
Several weeks before the hearing, the petitioner sought discovery of certain documents in possession of the PLCB which, he alleged, would show that the investigation improperly suggested his name. TMs pretrial discovery was refused; however, counsel was permitted its limited use on cross-examination of the investigator during the trial.
It is contended by the petitioner that he was denied due process in that 1) the notice was insufficient and that, 2) he was deMed pretrial discovery.
Due process requires that the notice give the employee such information that he can discern the nature of the charges and prepare an adequate defense. Wood v. Department of Public Welfare, 49 Pa. Commonwealth Ct. 383, 411 A.2d 281 (1980). In the instant case, the notice met this reqMrement. It apprised him of the charges and of where and when the offense occurred, with citations to the relevant portions of the manual. While the notice did not refer to specific incidents, an employee, from the information given, would be able to discern the nature of the charge and when and where it occurred. See Chavis v. Philadelphia County Board of Assistance, 29 Pa. Commonwealth Ct. 205, 370 A.2d 445 (1977).
I agree with the majority’s view that under the' circumstances of this case, a single commissioner had the power to dismiss the case.
Employment, in a non-probationary state position, is a property right and a person may not be deprived *382of the liberty to hold such a property right except by due process of law. Adler v. Montefiore Hospital of Western Pennsylvania, 453 Pa. 60, 311 A.2d 634 (1973). Where procedural due process is involved, the issue relates to the kind of process that is due. •Certain aspects of our legal procedure are regarded as our due. These aspects are a mixture of essential fairness and traditions in the law. Our past history and traditions are replete with examples of special considerations to a defendant in a criminal prosecution. The procedural aspect of Rule 305 of the Rules of Criminal Procedure, Pa. R. Crim. P. 305, makes mandatory, inter alia, the pretrial disclosure of the circumstances of the identification. The comment to this rule says it was designed to provide adequate information to afford opportunity for effective cross-examination and to meet the requirements of due process discovery prior to trial shall be as full and free as possible.
In a civil action, Rule 4001 of the Rules of Civil Procedure1, Pa. R.C.P. No. 4001, provides for discovery through the production of documents, and by depositions and interrogatories, for the preparation for a trial of a case. Section 504 of the Administrative Agency Law, 2 Pa. C. S. §504, provides that no adjudication shall be valid as to any party unless he shall have been afforded reasonable notice of a hearing and an opportunity to be heard. Effective cross-examination is one of the great engines in the truth-seeking process. Thus, our legal history shows that the broadest dimensions of constitutional protection must be provided to the fact-finding process.
This Court is not deprived of the power to entertain claims challenging an agency’s failure to afford a constitutional remedy. Department of Public Welfare v. Eisenberg, 499 Pa. 530, 538, 454 A.2d 513, 516 *383(1982) (concurring opinion of former Chief Justice Roberts). Thus, in Callahan v. Pennsylvania State Police, 494 Pa. 461, 431 A.2d 946 (1981), our supreme court held that adjudicatory action cannot be taken validly by any tribunal, whether judicial or administrative, except upon a hearing wherein each party has an opportunity to know of the claims of his opponent, to hear the evidence introduced against him, to cross-examine witnesses, .to introduce evidence on his own behalf and to make argument.
What we are concerned with here is not, as the majority states, the Commission’s refusal to admit a report into evidence because it was cumulative; rather, the issue is the refusal of the Commission to allow pretrial discovery of a report in which the petitioner’s name had been suggested as the tipster.
To allow the report for the limited purpose of use in cross-examination of a witness, where a timely pretrial request has been made, does not comport with the history of the broad dimension of pretrial constitutional protection our courts have provided. Its denial pretrial chills the opportunity to know the claims of the opponent, frustrates an adequate opportunity for cross-examination and does not meet the requirement that due process discovery prior to trial shall be as full and complete as possible. Pretrial discovery is part of the truth-seeking process. When due process is denied, an adjudication is not valid. Callahan.
I would reverse the action of the Civil Service Commission and remand the case to the Commission for a new hearing.